DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/29/2021 has been entered.
 
Response to Amendment
This office action is in reply to Applicant’s Response dated 05/29/2021. Claims 1, 3, 13 and 16-17 are amended. Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schommer et al. (US 20130325252, Schommer) in view of Corghi (US 20110077900).

As to claim 1, Schommer discloses a calibrating system for calibrating a camera of a vehicle (FIGS. 1-3), the calibrating system comprising:
a support structure (FIGS. 2-3, vertical structure including rails 65 and 66 supporting frame 60);
a vehicle calibration assistance structure mounted on the support structure and including a target panel, which has a surface facing forward towards a service area (FIGS. 2-3, frame 60 mounted on rails 65 and 66 and including panels 16, 18 and 62 facing area in which vehicle 7 is positioned), wherein the surface of the target panel bears a first combination of predetermined graphical features (FIG. 2, pattern 63), and the surface of the target panel is positioned to be seen by the camera of the vehicle while the vehicle is positioned in the service area (FIG. 2, surface of panel 62 seen by camera 15), wherein the vehicle calibration assistance structure is provided with a second combination of predetermined graphical features, different from the first combination of predetermined graphical features (FIG. 2, pattern 19 different from pattern 63);
a processor, operatively connected to the vehicle calibration assistance structure and programed to process data received from the vehicle calibration assistance structure and facilitate alignment or calibration of the camera of the vehicle (FIG. 3, control unit 17, and  control and regulating unit 68; see [0069]-[0071], [0089]-[0091], [0096]-[0098]);
a positioning device that aids a relative positioning between the vehicle and the vehicle calibration assistance structure (FIGS. 1 and 3, measuring units 32 and 46; see [0096]-[0098]), wherein the positioning device is spaced from the support structure (FIG. 1, measuring units 32 and 46 spaced from structure supporting frame 60), includes a matching camera (FIGS. 1-2, cameras 36, 38), the matching camera is oriented backwards towards the support structure, to see the second combination of predetermined graphical features (FIGS. 1-2, cameras 36, 38 oriented towards the structure supporting frame 60, to see pattern 19).
Schommer fails to explicitly disclose a base unit configured to be moved on a supporting surface; the support structure connected to the base unit; wherein the positioning device includes a frame, at least one lateral camera, the at least one lateral camera and the matching camera being connected to the frame, wherein the at least one lateral camera is operatively oriented laterally towards the service area to see graphical features of the vehicle, wherein the processor is configured to process images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle, and is further configured to generate instructions for aiding a precise manual positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle, and wherein the processor provides the instructions through an operator interface, the operator interface being configured to help the operator to manually move the base unit to a correct position.
However, Corghi teaches a base unit configured to be moved on a supporting surface (FIG. 1, unit 21);
the support structure connected to the base unit (FIG. 1, bar 20 connected to unit 21); 
wherein the positioning device includes a frame (FIG. 4, supporting bar 15), at least one lateral camera (FIG. 4, cameras 14) and a matching camera (FIG. 4, camera 12), the at least one lateral camera and the matching camera being connected to the frame (FIG. 4; see [0113]), wherein the at least one lateral camera is operatively oriented laterally towards the service area to see graphical features of the vehicle (FIG. 1; see [0108]), wherein the processor (see [0100], [0110]-[0111], [0141], reference system; [0146]-[0147], determining the position of the framed target 3; see [0150], [0165]), and is further configured to generate instructions for aiding a precise manual positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle (see [0054], the instructions of the interface; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see [0004], [0007], [0069], [0165], [0170], a mass memory unit in which to store the data bases containing useful information about the vehicle 2; note that “for aiding a precise manual positioning of the support structure relative to the vehicle” is an intended use/benefit which do not affect the structural functionality of the processor or the system, and does not have any patentable weight since the processor is capable of generating the instructions), and wherein the processor provides the instructions through an operator interface (FIG. 2, interface 23), the operator interface being configured to help the operator to manually move the base unit to a correct position (see [0137], the target 3 is fixed to a mounting structure 19 designed to be moved manually by the user to the required position near the vehicle 2; see [0111]; see [0146]-[0147]; see [0150], interface 23 designed to make available in real time to the user driving the mobile unit 4 information relating to the position of the measuring means 10 relative to the wheel 9 and, preferably, relating to the position of the viewing means 11 relative to the target 3; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see also [0195]-[0200]; note that “to manually move the base unit to a correct position” does not have any patentable weight since it is an action to be performed by the operator/user).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Schommer using Corghi’s teachings to include a base unit configured to be moved on a supporting surface; the support structure connected to the base unit; wherein the positioning device includes a frame, at least one lateral camera and the matching camera, the at least one lateral camera and the matching camera being connected to the frame, wherein the at least one lateral camera is operatively oriented laterally towards the service area to see graphical features of the vehicle, wherein the processor is configured to process images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle, and is further configured to generate instructions for aiding a precise manual positioning (Corghi; [0034]-[0036]).

As to claim 11, the combination of Schommer and Corghi further discloses wherein the vehicle calibration assistance structure comprises at least one positioning target element, oriented towards the service area and including a surface bearing the second combination of predetermined graphical features (Schommer; FIGS. 2-3, panels 16, 18 including surface bearing pattern 19), wherein the positioning target element is supported by the support structure (Schommer; FIG. 3, panels 16, 18 supported by the structure supporting frame 60).

As to claim 12, the combination of Schommer and Corghi further discloses wherein the calibration assistance structure comprises a pair of positioning target elements, supported by the support structure and protruding from respective opposite sides of the target panel (Schommer; FIGS. 1-3, pair of panels 16, 18 supported by the structure supporting frame 60 and protruding from respective opposite sides of panel 62).

As to claim 13, Schommer discloses a method for aligning or calibrating a camera of a vehicle positioned in a service area (FIGS. 1-3), the method comprising:
(FIGS. 2-3, vertical structure including rails 65 and 66 supporting frame 60), the vehicle calibration assistance structure including a target panel, which has a surface facing forward towards a service area (FIGS. 2-3, panels 16, 18 and 62 facing area in which vehicle 7 is positioned), wherein the surface of the target panel bears a first combination of predetermined graphical features (FIG. 2, pattern 63), the vehicle being positioned in the service area so that the camera of the vehicle can see the surface of the target panel (FIG. 2, surface of panel 62 seen by camera 15);
sending a calibration command to an electronic control unit of the vehicle (see [0022], [0069]);
viewing an image displayed on the surface of the target panel through the camera of the vehicle to be calibrated (FIG. 2, pattern 63 viewed through camera 15; [0089]);
processing data received in a processor from the electronic control unit of the vehicle to facilitate alignment or calibration of the camera of the vehicle (FIG. 3, control unit 17, and  control and regulating unit 68; see [0069]-[0071], [0089]-[0091], [0096]-[0098]);
providing a positioning device (FIGS. 1 and 3, measuring units 32 and 46);
aiding with the relative positioning between the vehicle, positioned in the service area, and the vehicle calibration assistance structure by means of the positioning device (see [0096]-[0098]), wherein
the vehicle calibration assistance structure is provided with a second combination of predetermined graphical features, different from the first combination of predetermined graphical features (FIG. 2, pattern 19 different from pattern 63), and the positioning device includes a matching camera (FIGS. 1-2, cameras 36, 38);
(FIGS. 1-2; see [0096]-[0098]):
the positioning device is spaced from the support structure (FIG. 1, measuring units 32 and 46 spaced from structure supporting frame 60), and
the matching camera is oriented backwards, towards the support structure (FIGS. 1-2, cameras 36, 38 oriented towards the structure supporting frame 60, to see pattern 19);
and wherein the step of aiding with the relative positioning between the vehicle and the vehicle calibration assistance structure includes: viewing the second combination of predetermined graphical features through the matching camera (FIGS. 1-2, pattern 19 viewed cameras 36, 38; see [0090]).
Schommer fails to explicitly disclose that the positioning device includes at least one lateral camera; the at least one lateral camera is oriented in a lateral direction towards the service area; and wherein the step of aiding with the relative positioning between the vehicle and the vehicle calibration assistance structure includes viewing graphical features of the vehicle through the at least one lateral camera; processing images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle, and generating instructions for aiding a precise positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle, wherein the processor provides the instructions through an operator interface, the instructions being configured to help the operator to manually move the base unit to a correct position.
(FIG. 4, cameras 14) and a matching camera (FIG. 4, camera 12);  
the at least one lateral camera is oriented in a lateral direction towards the service area (FIG. 1); and 
wherein the step of aiding with the relative positioning between the vehicle and the vehicle calibration assistance structure includes viewing graphical features of the vehicle through the at least one lateral camera (FIG. 1; see [0108]);
processing images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle (see [0100], [0110]-[0111], [0141], reference system; [0146]-[0147], determining the position of the framed target 3; see [0150], [0165]), and
generating instructions for aiding a precise positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle  (see [0054], the instructions of the interface; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see [0004], [0007], [0069], [0165], [0170], a mass memory unit in which to store the data bases containing useful information about the vehicle 2; note that “for aiding a precise manual positioning of the support structure relative to the vehicle” is an intended use/benefit which do not affect the structural functionality of the processor or the system, and does not have any patentable weight since the processor is capable of generating the instructions), wherein the processor provides the instructions through an operator interface (FIG. 2, interface 23), the instructions being configured to help the operator to manually move the base unit to a correct position (see [0137], the target 3 is fixed to a mounting structure 19 designed to be moved manually by the user to the required position near the vehicle 2; see [0111]; see [0146]-[0147]; see [0150], interface 23 designed to make available in real time to the user driving the mobile unit 4 information relating to the position of the measuring means 10 relative to the wheel 9 and, preferably, relating to the position of the viewing means 11 relative to the target 3; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see also [0195]-[0200]; note that “to manually move the base unit to a correct position” does not have any patentable weight since it is an action to be performed by the operator/user).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Schommer using Corghi’s teachings to configure the positioning device to include an optical device oriented in a lateral direction (Corghi; [0034]-[0036]).

As to claim 14, the combination of Schommer and Corghi further discloses further comprising: generating on the surface of the target panel an image representing the first combination of predetermined graphical features visible to the camera of the vehicle (Schommer; FIGS. 1-3, pattern 63 generated on panel 62 and visible to the camera 15; see [0088]).

As to claim 15, the combination of Schommer and Corghi further discloses further comprising:
generating on the surface of the target panel an additional image having a second combination of predetermined graphical features visible to the matching camera of the positioning device (Schommer; FIGS. 1-3, patterns 19 generated on side panels 16, 18 and visible to cameras 36, 38, 50, 52 of measuring units 32 and 46), wherein the additional image and the image are generated in different zones and/or at different time instants (Schommer; FIGS. 1-3, pattern 63 generated on panel 62 and patterns 19 generated on side panels 16, 18 (i.e. different zones)).

As to claim 16, the combination of Schommer and Corghi further discloses wherein the base unit includes wheels and is movable on the supporting surface through the wheels (Corghi; FIG. 1, wheels 22; see [0141]).

As to claim 17, Schommer discloses a calibrating system for calibrating a camera of a vehicle (FIGS. 1-3), the calibrating system comprising:
a support structure (FIGS. 2-3, vertical structure including rails 65 and 66 supporting frame 60);
a vehicle calibration assistance structure mounted on the support structure and including a target panel, which has a surface facing forward, towards a service area (FIGS. 2-3, frame 60 mounted on rails 65 and 66 and including panels 16, 18 and 62 facing area in which vehicle 7 is positioned), wherein the surface of the target panel bears a first combination of predetermined graphical features (FIG. 2, pattern 63), and the surface of the target panel is positioned to be seen by the camera of the vehicle while the vehicle is positioned in the service area (FIG. 2, surface of panel 62 seen by camera 15), wherein the vehicle calibration assistance structure is provided with a second combination of predetermined graphical features, different from the first combination of predetermined graphical features (FIG. 2, pattern 19 different from pattern 63);
(FIG. 3, control unit 17, and  control and regulating unit 68; see [0069]-[0071], [0089]-[0091], [0096]-[0098]);
a positioning device that aids a relative positioning between the vehicle and the vehicle calibration assistance structure (FIGS. 1 and 3, measuring units 32 and 46; see [0096]-[0098]), wherein the positioning device is spaced from the support structure (FIG. 1, measuring units 32 and 46 spaced from structure supporting frame 60), the positioning device further including a matching camera oriented backwards towards the support structure, to see the second combination of predetermined graphical features (FIGS. 1-2, cameras 36, 38 oriented towards the structure supporting frame 60, to see pattern 19).
Schommer fails to explicitly disclose a base unit configured to be moved on a supporting surface; the support structure connected to the base unit; wherein the positioning device includes wheels and is movable on the supporting surface through the wheels, the positioning device further including at least one lateral camera operatively oriented laterally towards the service area to see graphical features of the vehicle; wherein the processor is configured to process images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle, and is further configured to generate instructions for aiding a precise manual positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle, and wherein the processor provides the instructions through an operator interface, the instructions being configured to help the operator to manually move the base unit to a correct position.
(FIG. 1, unit 21);
the support structure connected to the base unit (FIG. 1, bar 20 connected to unit 21); 
wherein the positioning device includes wheels and is movable on the supporting surface through the wheels (FIG. 1, wheels 22; see [0141]), the positioning device further including at least one lateral camera operatively oriented laterally towards the service area to see graphical features of the vehicle (FIG. 1, cameras 14; see [0108]), and a matching camera (FIG. 4, camera 12); 
wherein the processor is configured to process images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle (see [0100], [0110]-[0111], [0141], reference system; [0146]-[0147], determining the position of the framed target 3; see [0150], [0165]), and is further configured to generate instructions for aiding a precise manual positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle (see [0054], the instructions of the interface; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see [0004], [0007], [0069], [0165], [0170], a mass memory unit in which to store the data bases containing useful information about the vehicle 2; note that “for aiding a precise manual positioning of the support structure relative to the vehicle” is an intended use/benefit which do not affect the structural functionality of the processor or the system, and does not have any patentable weight since the processor is capable of generating the instructions), and wherein the processor provides the instructions through an operator interface (FIG. 2, interface 23), the instructions being configured to help the operator to manually move the base unit to a correct position (see [0137], the target 3 is fixed to a mounting structure 19 designed to be moved manually by the user to the required position near the vehicle 2; see [0111]; see [0146]-[0147]; see [0150], interface 23 designed to make available in real time to the user driving the mobile unit 4 information relating to the position of the measuring means 10 relative to the wheel 9 and, preferably, relating to the position of the viewing means 11 relative to the target 3; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see also [0195]-[0200]; note that “to manually move the base unit to a correct position” does not have any patentable weight since it is an action to be performed by the operator/user).
(Corghi; [0034]-[0036]).

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schommer et al. (US 20130325252, Schommer) in view of Corghi (US 20110077900) further in view of Cantadori et al. (US 20190392610, hereinafter Cantadori).

claim 2, the combination of Schommer and Corghi fails to explicitly disclose wherein the processor displays on the surface of the target panel an image which provides the first combination of predetermined graphical features visible to the camera of the vehicle.
However, Cantadori teaches wherein the processor displays on the surface of the target panel an image which provides the first combination of predetermined graphical features visible to the camera of the vehicle (FIGS. 1-2, pattern displayed on projection surface 4).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Schommer and Corghi using Cantadori’ teachings to configure the processor to display on the surface of the target panel an image which provides the first combination of predetermined graphical features visible to the camera of the vehicle in order to calibrate an optical sensor mounted on board of a vehicle in a shorter time and more easily with respect to the calibration methods known to date and that can be used for the sensors of any vehicle, regardless of the manufacturer, the specific model and the ADAS system being implemented and, at the same time, more reliable and compact with respect to known solutions (Cantadori; [0044]-[0047]).

As to claim 3, the combination of Schommer, Corghi and Cantadori fails to explicitly disclose wherein the operator interface receives the input data comprising an information item, the information item comprising one or more of: a make of the vehicle, a model of the vehicle, a year of manufacture of the vehicle, and an identifier code of the vehicle; and wherein the processor receives the input data from the operator interface, and generates the image as a function of the input data received.
(see [0120]-[0121]); and wherein the processor receives the input data from the operator interface, and generates the image as a function of the input data received (FIGS. 1 and 4; see [0097]-[0099], [0120]-[0121], [0123]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Schommer, Corghi and Cantadori using Cantadori’ teachings to include wherein the operator interface receives input data comprising an information item, the information item comprising one or more of: a make of the vehicle, a model of the vehicle, a year of manufacture of the vehicle, and an identifier code of the vehicle, and wherein the processor receives the input data from the operator interface, and generates the image as a function of the input data received in order to calibrate an optical sensor mounted on board of a vehicle in a shorter time and more easily with respect to the calibration methods known to date and that can be used for the sensors of any vehicle, regardless of the manufacturer, the specific model and the ADAS system being implemented and, at the same time, more reliable and compact with respect to known solutions (Cantadori; [0044]-[0047]).

As to claim 4, the combination of Schommer, Corghi and Cantadori further discloses wherein the processor is operatively coupled to the positioning device to receive data therefrom and includes a processor programmed with instructions to process the data received from the positioning device to determine measurements including at least one spatial correlation between (Schommer; see [0043], [0070]-[0071], [0096]).

As to claim 5, the combination of Schommer, Corghi and Cantadori further discloses wherein the processor displays on the surface of the target panel an additional image which provides the second combination of predetermined graphical features (Cantadori; FIG. 3, image displayed on surface 4; see [0093]-[0097]).

As to claim 6, the combination of Schommer, Corghi, and Cantadori further discloses wherein the processor displays the additional image on a pair of side portions of the target panel to provide the second combination of predetermined graphical features (Schommer; FIGS. 1-3, patterns 19 displayed on side panels 16, 18).

As to claim 7, the combination of Schommer, Corghi, and Cantadori further discloses wherein the processor displays the image providing the first combination of graphical features on a central portion of the target panel, interposed between the side portions of the pair of side portions (Schommer; FIGS. 1-3, central panel 62 on which pattern 63 is displayed, interposed between side panels 16, 18).

As to claim 8, the combination of Schommer, Corghi, and Cantadori wherein the processor displays the additional image and the image one after the other at successive times on the surface of the target panel (Cantadori; image displayed on surface 4 in FIG. 2, and image displayed on surface 4 in FIG. 3; see [0093]-[0097]).

As to claim 9, the combination of Schommer, Corghi and Cantadori further discloses wherein the target panel includes a screen and wherein the processor transmits to the screen a control signal representing the graphical image to be displayed (Cantadori; see [0059], [0086], [0093], [0105], [0107], [0147]).

As to claim 10, the combination of Schommer, Corghi and Cantadori further discloses further comprising a projector, wherein the processor is operatively connected to the projector to generate a light beam directed at the surface of the target panel to generate the image (Cantadori; see [0064], [0091], [0104]).

Response to Arguments
Applicant's arguments filed on 05/29/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the combination of Schommer and Corghi does not teach, or render obvious, that the processor generates instruction for aiding the user, through an interface, to manually adjust the position of the based unit to which the support structure of the target panel is mounted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Corghi clearly discloses that the processor 13 generates instructions for helping/aiding the user, trough interface an interface 23 (see [0150], [0188], [0218]), then it meets the claim. In [0150], Corghi discloses that 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482